 1   MATTHEW C. TABO, ESQ. (S.B. # 290967)
     THE TABO LAW FIRM
 2   331 J Street, Suite 200
     Sacramento, CA 95814
 3   Telephone: (916) 504-2660
     Fax:          (916) 672-0102
 4
     Attorney for Plaintiff, JONATHAN EARL DANNER
 5

 6                           IN THE UNITED STATES DISTRICT COURT

 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9
     JONATHAN EARL DANNER,                                 Case No. 2:15-cv-00887-MCE-EFB
10
            Plaintiff,                                     STIPULATION AND ORDER FOR
11   V.                                                    MODIFICATION OF DEADLINE RE:
                                                           JOINT NOTICE OF TRIAL
12   THE COUNTY OF SAN JOAQUIN, and                        READINESS
     MANUEL ANDRADE,
13        Defendants.

14

15

16
     Plaintiff JONATHAN EARL DANNER (“Plaintiff”) and Defendants THE COUNTY OF SAN
17
     JOAQUIN and MANUEL ANDRADE (“Defendants”) do hereby enter into this stipulation
18
     (“Stipulation”) and agree as follows:
19
            WHEREAS, the attorneys for Plaintiff and Defendants have met and conferred;
20
            AND WHEREAS, the Plaintiff and Defendants agree that further time is needed to
21
     submit the Joint Notice of Trial Readiness to allow the parties more time to meet and confer
22
     and to properly provide a complete and concise statement of all relevant information
23
     required by Local Rule 281 (Federal R. Civ. P. 16);
24

25                          STIPULATION OF THE PARTIES; ORDER THEREON
                           Danner v. County of San Joaquin, 2:15-CV-00887-MCE-EFB
                                                       1
 1          Based on the foregoing, Plaintiff and Defendants respectfully request that this Court

 2   approve this Stipulation to the following:

 3          1. Modify the deadline for Joint Notice of Trial Readiness to November 17, 2019 at

 4             11:59 PM.

 5   Defendants and Plaintiff, by and through their attorneys of record, hereby stipulate and to

 6   the foregoing modification of said deadline.

 7
                                                  /s/ Matthew C. Tabo
 8   Dated: 9/30/2019                             ______________________________
                                                  MATTHEW C. TABO
 9
                                                  Attorney for Plaintiff
10

11                                                /s/ Mark E. Berry
     Dated: 9/30/2019                              ______________________________
12                                                 MARK E. BERRY
                                                   Attorney for Defendants
13

14
                                                    ORDER
15
            In accordance with the stipulation of the parties and good cause appearing, the Court
16
     hereby Orders that the deadline for Joint Notice of Trial Readiness is modified as follows:
17
            The deadline is extended to November 17, 2019 at 11:59 PM. The previous deadline
18
     of October 3, 2019 is hereby vacated.
19
            IT IS SO ORDERED.
20

21
     DATED: October 3, 2019                         _______________________________________
22
                                                    MORRISON C. ENGLAND, JR.
                                                    UNITED STATES DISTRICT JUDGE
23

24

25                          STIPULATION OF THE PARTIES; ORDER THEREON
                           Danner v. County of San Joaquin, 2:15-CV-00887-MCE-EFB
                                                       2
